DREW, Justice.
The notice of appeal in this cause is in the following language:
■ “Louis A. Sabatino^ solicitor for Antonio Diaz Longo, the above named defendant, hereby gives notice that the above, styled cause will be appealed to the Supreme Court of Florida as of this day.
“Dated at Miami, Dade County, Florida, this 9th day of March, 19-53.”
The Rules of this-Court, 30 F.S.A. Rules of Supreme Court, forms following rule 39, prescribe the form of a notice of appeal. The above, notice does mot substantially comply with the Rule, therefore the appel-lee’s motion to dismiss the appeal is granted. See Bell v. State, 154 Fla. 505, 18 So. 2d 361; Brown v. Louisville Fire & Marine Ins. Co., Inc., Fla., 47 So.2d 862.
■ROBERTS, C. J., and THOMAS and HOBSON, JJ., concur.